Citation Nr: 0407818	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance and/or being housebound due to 
service-connected renal failure requiring regular 
hemodialysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim for special monthly compensation based on the need for 
regular aid and attendance and/or being housebound due to 
service-connected renal failure requiring regular 
hemodialysis.

As will be discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran is advised that VA will notify him if further 
action is required on his part.


REMAND

The veteran is service connected for diabetes mellitus 
(currently rated 40 percent disabling), hypertension 
(currently rated 10 percent disabling) and chronic renal 
failure requiring regular hemodialysis (currently rated 100 
percent disabling).  He contends that he is entitled to 
receive special monthly compensation on the basis that his 
regular hemodialysis treatments impose a need for regular aid 
and attendance.  The veteran's claims file includes a copy of 
the report of a July 2001 VA examination showing that he 
requires hemodialysis treatments three times per week with 
each treatment session lasting four hours in duration.  
Otherwise, there are no records addressing this aspect of his 
disability or any discussion of what kind of burdens such a 
treatment regimen imposes upon his daily living routine.  In 
view of this, we find that further development of the 
evidence is necessary before we may adjudicate this claim.  
The case should therefore be remanded to the RO so that the 
veteran may be scheduled for a VA medical examination.  This 
examination is to provide an opportunity for a physician to 
address the issue of whether the veteran's service-connected 
disabilities require that he receive regular aid and 
attendance.

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if he is required to take 
further action.

In view of the foregoing discussion, the claim is REMANDED to 
the RO for the following development:

1.  Ensure that all provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the claim.

2.  The RO should contact the veteran 
and request that he provide a detailed 
list of the names and addresses of all 
of his health care providers, both VA 
and private, who treated him for his 
chronic renal failure and who performed 
his hemodialysis.  Thereafter, the RO 
should contact these health care 
providers and request that they furnish 
it with copies of the veteran's medical 
records as they pertain to his claim.

3.  Thereafter, the RO should schedule 
the veteran for a VA medical examination 
to assess the impact that his service-
connected chronic renal failure 
requiring regular hemodialysis has on 
his daily living routine.  The veteran's 
claims file should be made available for 
the examiner's review in conjunction 
with the examination.  The report of the 
examination must include responses to 
each of the following items:

(a.)  Is the veteran unable to 
dress or undress himself or keep 
himself ordinarily clean and 
presentable due to chronic renal 
failure requiring regular 
hemodialysis?

(b.)  Does the veteran require 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which, by reason of 
chronic renal failure requiring 
regular hemodialysis, cannot be 
done without aid?

(c.)  Is the veteran unable to feed 
himself through loss of 
coordination of upper extremities 
or through extreme weakness due to 
chronic renal failure requiring 
regular hemodialysis?

(d.)  Is the veteran unable to 
attend to the wants of nature due 
to chronic renal failure requiring 
regular hemodialysis?

(e.)  Does the veteran's chronic 
renal failure requiring regular 
hemodialysis impose physical 
incapacity upon him which requires 
care or assistance on a regular 
basis to protect him from the 
hazards or dangers inherent in his 
daily environment?

(f.)  Is the veteran bedridden - 
that is, is he actually required to 
remain in bed due to chronic renal 
failure requiring regular 
hemodialysis?

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
of entitlement to special monthly 
compensation based on the need for 
regular aid and attendance and/or being 
housebound due to service-connected 
renal failure requiring regular 
hemodialysis.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations and allowed an 
opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


